Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our reportdated March 3, 2014 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Lexmark International,Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013. /s/ PricewaterhouseCoopers LLP Lexington, Kentucky February 23, 2015
